DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method comprising: receiving user input in an input field presented by a generalized search entity; presenting a search result as a response to the user input, wherein the search result comprises a video; and when a featured product associated with the search result is coordinated with a product database, presenting the search result as a purchase-related search result, wherein the purchase-related search result is configured such that when a user interacts with the purchase-related search result and confirms a purchase associated with the featured product in the purchase-related search result, the generalized search entity initiates a purchasing process for the featured product.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to provide payment. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements. Claim 10 recites additional elements including a processor and storage medium. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 10 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1 and 10 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 10 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claims 1 and 10 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-9 do not set forth further additional elements. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 11-20 are parallel, i.e. recite similar concepts and elements, to claims 1-10, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buron et al., US Patent 8,458,053 B1 (hereafter “Buron”), cited by applicant.

	
Regarding claim 1, Buron discloses a method comprising: 
receiving user input in an input field presented by a generalized search entity (column 2 lines 46-62); 
presenting a search result as a response to the user input, wherein the search result comprises a video (column 2 lines 46-62); and 
when a featured product associated with the search result is coordinated with a product database, presenting the search result as a purchase-related search result, wherein the purchase-related search result is configured such that when a user interacts with the purchase-related search result and confirms a purchase associated with the featured product in the purchase-related search result, the generalized search entity initiates a purchasing process for the featured product (column 4 line 36 – column 5 line 65).

Regarding claim 2, Buron discloses the method of claim 1, wherein the featured product is presented in the video (column 5 lines 27-36).

Regarding claim 3, Buron discloses the method of claim 2, wherein metadata coordinates the featured product in the video to generate business intelligence data (column 4 lines 3-35).

Regarding claim 4, Buron discloses the method of claim 2, wherein metadata links the featured product in the video to the product database to enable the purchasing process to be managed by the generalized search entity (column 4 lines 3-35).

Regarding claim 5, Buron discloses the method of claim 1, wherein the generalized search entity provides search results across different platforms including general search results and video search results (column 2 lines 46-62).

Regarding claim 6, Buron discloses the method of claim 1, further comprising: receiving an interaction associated with the purchase-related search result to confirm the purchase of the featured product; and processing a purchase of the featured product by the generalized search entity using user payment data stored with the generalized search entity (column 8 lines 9-56).

Regarding claim 7, Buron discloses the method of claim 1, wherein a merchant associated with the purchase-related search result provides the product database associated with products sold by the merchant to be available to the generalized search entity for generating the purchase-related search result (column 7 lines 52-65).

Regarding claim 8, Buron discloses the method of claim 1, further comprising: receiving an interaction with a buy option associated with the purchase-related search result; and managing a purchase of the featured product based on payment information stored at the generalized search entity, wherein delivery of the featured product is handled via a merchant separate from the generalized search entity (column 7 lines 52-65).

Regarding claim 9, Buron discloses the method of claim 1, wherein when there is a no coordination of a product associated with the search result to a product database, presenting the search result in response to the user input (column 2 lines 46-62).

Regarding claims 10-20, all of the limitations in claims 10-20 are closely parallel to the limitations of method claims 1-9, analyzed above, and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625